NO. 12-21-00242-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

GLENDA RYAN,                                              §   APPEAL FROM THE 114TH
APPELLANT/CROSS-APPELLEE

V.                                                        §   JUDICIAL DISTRICT COURT

VIRGINIA FENDER,
APPELLEE/CROSS-APPELLANT                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant/Cross-Appellee, Glenda Ryan, and Appellee/Cross-Appellant, Virginia Fender,
filed a joint motion to dismiss this appeal, which states that neither party desires to further pursue
the appeal. No decision has been delivered in this appeal. Accordingly, we grant the joint
motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2022


                                        NO. 12-21-00242-CV


                                        GLENDA RYAN,
                                      Appellant/Cross-Appellee
                                                 V.
                                       VIRGINIA FENDER,
                                      Appellee/Cross-Appellant


                               Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 16-1522-B)

                   THIS CAUSE came on to be heard on the joint motion of the
Appellant/Cross-Appellee and Appellee/Cross-Appellant to dismiss the appeal herein, and the
same being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that
the motion to dismiss be granted and the appeal be dismissed, and that the decision be certified
to the court below for observance. Costs are taxed against the party incurring same.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.